IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RICHARD LONEY BOOZER,           : No. 59 WM 2014
                                :
                Petitioner      :
                                :
                                :
           v.                   :
                                :
                                :
CRIMINAL DIVISION DEPARTMENT OF :
COURT RECORDS ALLEGHENY         :
COUNTY,                         :
                                :
                Respondent      :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.